Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowable.

Reason for allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, specifically U.S. Patent Application US 20120323911 A1 to Anton et al. does not expressly teach or render obvious the invention as recited in independent claims 1, 8, and 15.
The prior art teaches a method for implementing visualization of public welfare activities (i.e. para. [0004]), implementable by a computer (i.e. fig. 1, para. [0016]), comprising: displaying to a target user a first map of multiple geographic regions where a public welfare activity is able to be carried out (i.e. FIGS. 4A-4B, para. [0068]); determining user information of public welfare activity participant users that have carried out the public welfare activity on the first map (i.e. para. [0043]); determining, based on the user information of the public welfare activity participant users, whether a relationship exists (i.e. para. [0071]) between each of the public welfare activity participant users and the target user (i.e. para. [0025]); in each of the geographic regions in the first map (i.e. FIGS. 4A-4B, para. [0068]), a number of the public welfare activity participant users that have carried out the public welfare activity in the geographic region (i.e. para. [0043]) and have a relationship (i.e. para. [0071]) with the target user (i.e. para. [0025]); displaying to the target user, in each of the geographic regions in the first map, the number of the public welfare activity participant users that have carried out the public welfare activity in the geographic region (i.e. FIG. 4B, para. [0068]) and have a relationship with the target user (i.e. para. [0020]); in response to a selection operation of the target user on one of the multiple geographic regions (i.e.  FIG. 4B, para. [0068]), determining the selected geographic region as a target geographic region for carrying out the public welfare activity (i.e.  FIG. 4B, para. [0068]); displaying to the target user a second map of the target geographic region (i.e. FIG. 3A, para. [0040]), wherein the second map comprises a first geographic location associated with a first icon indicating that the public welfare activity has been carried out at the first geographic location (i.e. fig. 3B, para. [0043]) and a second geographic location associated with a second icon indicating that the public welfare activity is able to be carried out at the second geographic location (i.e. para. [0045]); displaying on the second map the user information of the public welfare activity participant users and public welfare information of the public welfare activity carried out by the public welfare activity participant users (i.e. para. [0043]); and in response to a selection operation of the target user on the second icon on the second map (i.e. para. [0045]). However, the prior art does not teach counting, in each of the geographic regions in the first map, a number of the public welfare activity participant users that have carried out the public welfare activity in the geographic region and have a relationship with the target user; displaying to the target user, in each of the geographic regions in the first map, the counted number of the public welfare activity participant users that have carried out the public welfare activity in the geographic region and have a relationship with the target user; wherein the second map comprises a first geographic location associated with a first icon indicating that the public welfare activity has been carried out at the first geographic location and no more public activity is able to be carried out at the first geographic location and a second geographic location associated with a second icon indicating that the public welfare activity is able to be carried out at the second geographic location and no public welfare activity has been carried out at the second geographic location; updating the selected second icon to be the first icon indicating that the public welfare activity has been carried out at the second geographic location.
            In addition, it is not believed to have been within the level of one of ordinary skill in the art before the effective filling date of the claimed invention to modify or integrate the method of the prior art to incorporate the features of counting, in each of the geographic regions in the first map, a number of the public welfare activity participant users that have carried out the public welfare activity in the geographic region and have a relationship with the target user; displaying to the target user, in each of the geographic regions in the first map, the counted number of the public welfare activity participant users that have carried out the public welfare activity in the geographic region and have a relationship with the target user; wherein the second map comprises a first geographic location associated with a first icon indicating that the public welfare activity has been carried out at the first geographic location and no more public activity is able to be carried out at the first geographic location and a second geographic location associated with a second icon indicating that the public welfare activity is able to be carried out at the second geographic location and no public welfare activity has been carried out at the second geographic location; updating the selected second icon to be the first icon indicating that the public welfare activity has been carried out at the second geographic location as recited in the context of claims 1, 8, and 15, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Thursday - 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAN H TRAN/Primary Examiner, Art Unit 2173